DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims (1-9) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-9), (10-13, 15-18) of U.S. Patent No (US 10.903,624). Although the claims at issue are not identical, they are not patentably distinct from each other because 

Both recites a semiconductor laser element comprising an active region having a single quantum well structure disposed between a first -type  and a second -type nitride semiconductor layers wherein: the active region comprises a first barrier layer, an intermediate layer, a well layer, and a second barrier layer, in this order; the well layer is composed of InGaN, the second barrier layer is undoped, a lattice constant of the intermediate layer is greater than a lattice constant of each of the first barrier layer and the second barrier layer, and smaller than a lattice constant of the well layer, and a thickness of the intermediate layer is greater than a thickness of the well layer.
Even though, claim 1 of U.S patent (US 10,903,624) did not explicitly state a first - type and a second - type nitride semiconductor as a -p type;   However, it is well-recognize that the - type of semiconductor select base on the conductivity require, as can be seen in claims 8, 17.  A nonstatutory obviousness-type of double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examination application is either anticipated by for being broader.
Current Application (17/131,331)
(US 10,903,624)

    PNG
    media_image1.png
    627
    623
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    172
    646
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    197
    417
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    390
    419
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    106
    416
    media_image5.png
    Greyscale









    PNG
    media_image6.png
    700
    630
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    170
    653
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    317
    651
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    347
    331
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    93
    331
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    547
    328
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    180
    334
    media_image12.png
    Greyscale




    PNG
    media_image13.png
    434
    334
    media_image13.png
    Greyscale



Allowable Subject Matter
3.	Claims 1-13 are allowed.
Hatakoshi et al (6,031,858) and Kasahara (US 2016/0352077) are considered relevant art.
4.	The following is a statement of reasons for the indication of allowable subject matter:
Hatakoshi et al. ‘858 shows and discloses a semiconductor laser element (TITLE; Fig 1) comprising: a first nitride semiconductor layer of a first conductivity-type (Fig 1: 14 first nitride layer of first conductive-type/n-GaAlN); a second nitride semiconductor layer of a second conductivity-type (Fig 1: 18 second nitride layer of second conductive-type/ p-GaAlN); and an active region disposed between the first nitride semiconductor layer and the second nitride semiconductor layer, the active region having a single of quantum well structure (Fig 1: single quantum well 16 active region 15/16/17 between first 14 and second 18 nitride layers; See also Fig 13), wherein: the active region comprises a first barrier layer, an intermediate layer, a well layer, and a second barrier layer, in this order in a direction from the first nitride semiconductor layer toward the second nitride semiconductor layer (Fig 1: active region comprises a first barrier, and intermediate layer, a well layer, and a second barrier).
Hatakoshi et al. ‘858 fails to teach the well layer is composed of InGaN, the second barrier layer is undoped, a lattice constant of the intermediate layer is greater than a lattice constant of each of the first barrier layer and the second barrier layer, and smaller than a lattice constant of the well layer, and a thickness of the intermediate layer is greater than a thickness of the well layer.
Kasahara ‘077 of analogous art also shows and discloses a semiconductor laser element (Fig 2) comprising: a first nitride semiconductor layer of a first conductivity-type (Fig 2: first nitride layer 26 of first conductive-type); a second nitride semiconductor layer of a second conductivity-type (Fig 2: second nitride layer 42 of second conductive-type); and an active region disposed between the first nitride semiconductor layer and the second nitride semiconductor layer, the active region having a single or a multiple quantum well structure (Fig 2: single/multiple quantum well 3 active area between first 26 and second 42 nitride layers ), wherein: the active region comprises a first barrier layer, an intermediate layer, a well layer, and a second barrier layer, in this order in a direction from the first nitride semiconductor layer toward the second nitride semiconductor layer (Fig 2: active region comprises a first barrier 27, a well layer 3, and a second barrier 41; Section [023]).  Kasahara ‘077 further discloses of intermediate barrier layer with the quantum well being used (Section [023] 32 intermediate barrier); However, Kasahara ‘077 also fail to teach the well layer is composed of InGaN, the second barrier layer is undoped, a lattice constant of the intermediate layer is greater than a lattice constant of each of the first barrier layer and the second barrier layer, and smaller than a lattice constant of the well layer, and a thickness of the intermediate layer is greater than a thickness of the well layer.
One skill in the art would recognize the use of InGaN in the well layer; however, the references fail to disclose the structural and functional arrangement required, and it would not have been obvious to one having ordinary skill in the art to modify the device to render the required structure and limitation required.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				COMMUNICATION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828